Citation Nr: 0021400	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-39 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 21, 1977, to 
April 12, 1977.

This case initially arose from a rating decision of January 
1993 from the San Juan, Puerto Rico, Regional Office (RO).  
In a decision dated in April 1997, the Board of Veterans' 
Appeals (hereinafter the Board) denied entitlement to service 
connection for a psychiatric disorder finding that the claim 
was not well grounded.  The appellant appealed that 
determination to United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board's April 1997 
decision, finding that the veteran did present a well-
grounded claim, and remanded the case to the Board for 
further adjudication pursuant to its decision.  In a March 
1999 decision, the Board remanded the claim in accordance 
with the Court's decision.  Upon completion of the 
development requested in the remand, the RO again denied the 
veteran's claim.  Accordingly, the claim is back before the 
Board for appellate consideration. 


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran did not receive psychiatric treatment after 
discharge until 1989.

3.  The majority of the medical evidence of record indicates 
that the veteran's psychiatric problems are due to his on the 
job injury in October 1988, to include a VA examination 
report by a board of two VA psychiatric personnel who 
reviewed the veteran's entire record.



CONCLUSION OF LAW

A psychiatric disability was not incurred during his period 
of active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the heightened duty to assist in this case, where 
the veteran's service medical records are not available, has 
been satisfied.  38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The Board must analyze the credibility of evidence, evaluate 
the probative value or "weight" attributed to the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and explain its rejection of any material 
evidence favorable to the veteran.  YR v. West, 11 Vet. App.  
393, 398 (1998); Gaines v. West, 11 Vet. App. 353, 518 
(1998).  In assessing weight to the evidence, a treating 
physician's opinion is not entitled to greater weight than 
that of a VA or other physician merely on the basis that he 
or she is the treating physician.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

In statements of record and in testimony at his personal 
hearing before the RO in January 1994, the veteran asserted 
that his psychiatric condition began two days after entering 
service when his superior officer began picking on him, first 
denying him lunch because he did not take off his jacket in 
the mess hall, then throwing dirt on him during marches and 
spitting in his face.  The veteran further testified that he 
attacked the officer on his third day in service and wanted 
to kill him.  He was subsequently hospitalized, but does not 
remember much about the hospitalization.  After service he 
stated that he continued to suffer from the same problems he 
had in service, an inability to sleep, depression, and an 
inability to tolerate people, all of which prevented him from 
keeping a job until he found work at a hospital as a physical 
therapist's assistant.  He also stated that he did not seek 
treatment after service because he did not want to admit that 
he was "sick."  The record shows that the veteran worked at 
the private hospital from 1980 until October 1988 when he 
injured his back lifting a patient, and he has not worked 
since that time.  

In February 1993 the veteran has also submitted statements in 
support of his claim from friends and neighbors.  One 
statement avers that the veteran had no troubles before 
service but was entirely different after discharge.  For the 
most part, however, the statements are all testimonials to 
the veterans good character, hard work ethic, willingness to 
help others, and clean criminal record.  

Service medical records show that the veteran was indeed 
hospitalized from March 24, 1977 to March 28, 1977, at the 
Beaumont Army Medical Center because he passed out while 
being given a shot.  During his hospitalization he reported 
symptoms of depression, paranoia, auditory and visual 
hallucinations, lack of appetite and an inability to sleep.  
He also stated that he wanted out of the army because it was 
not what he expected, that he had stopped eating, and that if 
he was not let out of the army he would kill himself.  His 
condition improved while he was at the medical center and he 
began eating.  He was diagnosed with "inadequate 
personality" upon discharge, prescribed no medication, and 
recommended for expedited discharge from the army.  

His enlistment examination report dated in January 1977, 
notes that he was normal psychologically, and he did not 
suffer from depression, trouble sleeping, or "nervous 
trouble," and had never attempted suicide.  His March 1977 
discharge examination report shows the same facts, but notes 
that he had a history of "inadequate personality."

Post-service medical records show that the veteran worked 
from 1980 to 1988 at a hospital as a practical nurse 
assisting with patients.  On October 25, 1988, he injured his 
back and was forced to stop working due to this injury.  
Subsequent to this injury the veteran was seen by several 
private physicians and applied for Social Security 
Administration benefits.  A review of the medical evidence 
relating to his treatment and application reveals that his 
first post-service psychiatric treatment of record is in 1989 
by Dr. S.  His only reference to the veteran's military 
service is in a November 1992 evaluation wherein he lists the 
veteran's military life as one of the Axis IV stressors for 
his psychiatric disorder, along with his physical condition 
and his unemployment.  All other statements submitted by this 
physician fail to address the veteran's military service, but 
do note that the veteran has not been able to work since 
1988.  

In addition to Dr. S.'s evidence, there are multiple private 
treatment reports of record dating from 1989 to 1990.  None 
of these psychiatric evaluations and treatment records make 
reference to his period of service as a triggering factor, 
for his psychiatric problems; rather, these treatment records 
almost universally indicate that the veteran's psychiatric 
problems began after he was forced to stop working due to an 
injury sustained in October 1988.  This is also true of 
October and December 1994 VA outpatient treatment records.

In a September 1998 psychiatric evaluation by Dr. A., the 
veteran's current private treating physician, Dr. A. states 
that the veteran developed an emotional condition while on 
military duty that has persisted up to the present time.  
However, Dr. A.'s report merely notes that the veteran was 
treated for a psychiatric problem in service and again 
subsequent to service by Dr. Silva (whose treatment began in 
1989), but does not identify any symptoms or other factors 
which link the two periods.  Additionally, Dr. A's treatment 
records from April 1998 to November 1998 do not mention the 
veteran's brief period of military service at all.

In August 1999, the veteran was examined by a board of two VA 
psychiatric personnel who reviewed the claims file and Dr. 
A's report prior to examining him.  They determined that 
there was no connection between the situation that occurred 
during the veteran's short period of military duty and the 
symptomatology that he has presented since 1989.  They based 
this conclusion on the absence of psychiatric treatment 
before 1989, the fact that in the majority of medical records 
the veteran's psychiatric problems are related to his injury 
on the job in 1988, and the service medical records which 
support the finding of an inadequate personality as the 
appropriate diagnosis at that time.  

Weighing the evidence, the Board finds that the conclusion of 
the VA examiners in August 1999 that the veteran's current 
psychiatric impairment is not due to his brief period of 
service is more probative than the September 1998 statement 
by Dr. A. and the notation by Dr. S.  The VA examiners' 
conclusion is based on a thorough review of the record, 
including Dr. A.'s opinion, while Dr. A.'s opinion was 
insular.  In support of the assertion that the veteran's 
psychiatric impairment is due to his October 1988 injury and 
not events in service, the record shows that the veteran did 
not seek treatment from discharge until 1989, and was able to 
hold down a job from 1980 to 1988 when physical disability 
forced him to stop working.  Further, it is not until a 
November 1992 evaluation that the veteran's military 
experiences are mentioned as a possible significant factor 
along with the veteran's physical condition.  Additionally, 
the majority of the multiple psychiatric treatment records 
fail to mention service as a causative factor for his 
symptoms, while almost all of them indicate that his 1988 
injury is a factor.  Moreover, virtually all of the lay 
statements submitted by the veteran attest to his good 
character and attitude, belying his assertion that he could 
not work after discharge due to a continuation of psychiatric 
symptoms from discharge, and, in fact, the service records 
show that his symptoms resolved during his hospitalization.  
Consequently, the preponderance of the evidence does not 
support a finding that the veteran's current psychiatric 
disorder is due to events in service, and his claim of 
entitlement to service connection for a psychiatric disorder 
is denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

